     Case 1:20-cr-00005-NONE-SKO Document 30 Filed 08/12/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    ERIC V. KERSTEN, CA Bar #226429
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, California 93721-2226
      Telephone: (559) 487-5561
 5
      Attorneys for Defendant
 6    GILBERT GALAVIZ

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                    Case No. 1:20-cr-00005 NONE-SKO

12                      Plaintiff,                  STIPULATION TO CONTINUE
                                                    SENTENCING, ORDER THEREON
13     vs.
                                                    Date: September 24, 2020
14     GILBERT GALAVIZ,                             Time: 9:30 a.m.
                                                    Judge: Hon. Dale A. Drozd
15                     Defendant.

16
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19    counsel that the sentencing hearing scheduled for August 20, 2020 may be may be continued to
20    September 24, 2020, at 9:30 a.m., or the soonest time thereafter convenient to the court.
21           Mr. Galaviz is a gang drop out with a severe substance abuse problem reaching back to
22    his early teens. He has never participated in an intensive treatment program. While there is no
23    agreement regarding sentencing, Galaviz will be requesting an opportunity to participate in a
24    long term residential treatment program. Galaviz previously tested positive for Covid-19 at the
25    Fresno County Jail and has not been retested. Two negative coronavirus tests are required before
26    a treatment program will accept him. This continuance is requested to allow time for Galaviz to
27    establish that he is Covid free before sentencing, so the Court will know whether Galaivz is
28    eligible for a program when considering his request.
     Case 1:20-cr-00005-NONE-SKO Document 30 Filed 08/12/20 Page 2 of 2


 1            The parties agree the delay resulting from this request shall be excluded in the

 2    interests of justice, and for effective defense investigation and preparation, pursuant to 18

 3    U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(iv).

 4
 5                                                                  McGREGOR W. SCOTT
                                                                    United States Attorney
 6
 7    DATED: August 12, 2020                                 By     /s/ Laurel J. Mopntoya
                                                                    LAUREL J. MONTOYA
 8                                                                  Assistant United States Attorney
                                                                    Attorneys for Plaintiff
 9
10                                                                  HEATHER E. WILLIAMS
                                                                    Federal Defender
11
12    DATED: August 12, 2020                                 By     /s/ Eric V. Kersten
                                                                    ERIC V. KERSTEN
13                                                                  Assistant Federal Defender
                                                                    Attorneys for Defendant
14                                                                  GILBERT GALAVIZ

15
16
17                                                   ORDER

18            IT IS SO ORDERED. For the reasons set forth above sentencing is continued to

19    September 24, 2020 at 9:00 a.m.

20    IT IS SO ORDERED.

21        Dated:       August 12, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28
       Galaviz: Stipulation to Continue Sentencing     -2-
